The status of the plaintiff in this case is the same, and the issues presented are identical with those presented in the case of Charlotte Foley v. National Life  Accident Insurance Company, Inc., 183 La. 49, 162 So. 798, this day finally decided, and, for the reasons assigned in that case, the original opinion and decree herein are reinstated and made the final judgment of the court.
O'NIELL, Chief Justice, dissents for the reasons given in his dissenting opinion in Succession of Watson v. Metropolitan Life Insurance Company, 183 La. 25, 162 So. 790.
FOURNET, J., concurs.
HIGGINS, J., recused. *Page 71